



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Pitt 
          Air Ltd. v. Pitt Meadows Airport Society,







2007 
          BCCA 10



Date: 20070103





Docket: CA034371

Between:

Pitt 
    Air Ltd.

Appellant

(
Plaintiff
)

And

Pitt
Meadows
Airport Society

Respondent

(
Defendant
)












Before:


The 
          Honourable Madam Justice Rowles




The 
          Honourable Mr. Justice Mackenzie




The 
          Honourable Mr. Justice Lowry



Oral Reasons for Judgment




G.A. 
          Phillips


Counsel for the Appellant




R.E. 
          McLarty


Counsel for the Respondent




Place 
          and Date:


Vancouver
,
British Columbia




3 January 2007







[1]

LOWRY, J.A.
: This is an appeal of an order of Madam Justice 
    Gropper dismissing the action brought by Pitt Air Ltd. against the Pitt Meadows 
    Airport Society for a declaration that it has a leasehold interest in certain 
    of the land on which the Airport is situated.  The reasons for the judges 
    decision are at 2006 BCSC 578.  The question is whether the judge erred in 
    concluding that the unsigned but nonetheless enforceable lease agreement for 
    which Pitt Air contends was never made and whether it was open to her to dispose 
    of the matter by way of a summary trial.

[2]

I do not consider the judge to have erred in either respect.  I would 
    dismiss the appeal.

[3]

The judge set out the factual background fully such that I need not 
    relate more than what is necessary to the disposition of the appeal.  Pitt 
    Air leases space in various aircraft hangers in has constructed on the south 
    side of the airport.  It held a long term lease of the land in question from 
    1 November 1983.  The term extended to 31 October 2002.  Pitt Air sought to 
    obtain a new lease that would commence when the existing lease ended and run 
    for 20 years.  It says an agreement was made orally in 2001 and confirmed 
    in 2003 for the granting of a new lease on the land at the rate of $2.15 per 
    square metre for 20 years on the terms of a standard form of lease that was 
    being drawn by the Societys solicitors.  Pitt Air says that, notwithstanding 
    it was without a signed lease, and did not know what the terms would be, it 
    then expended $33,000 on its facilities in reliance on the Societys representations 
    in this regard.

[4]

In the fall of 2002 the Society was engaged in formulating a plan for 
    the long term redevelopment of the airport.  A meeting with Pitt Air was convened 
    on 15 September 2004 and Pitt Airs plan for changes in its facilities was 
    discussed.  At the meeting, the Society gave Pitt Air a document containing 
    the standard form terms upon which it would thereafter lease land on the airport 
    and told Pitt Air that the term of future leases would be 30 years.  Pitt 
    Air says that in so doing the Society extended to it an offer of a new lease 
    to run for 30 years.

[5]

The document Pitt Air was given was a blank document in that it contained 
    no description of the land to be leased other than it was land without improvements 
    which was obviously at odds with the proper description of the land Pitt Air 
    wished to lease.  Further, the document contained no identification of the 
    tenant.  It contained neither a statement of the lease rate nor of the term 
    of the lease.  The standard terms required a letter of credit as a security 
    deposit, but the amount was not filled in, nor apparently discussed.  The 
    terms also required indemnification in respect of the tenants obligations 
    and that the indemnifier be a party to the lease agreement, but no such party 
    was identified, nor does there appear to have been any discussion of who that 
    party was to be.  Nothing was said about the amount of the rent at the meeting 
    but Pitt Air maintains that, shortly after the meeting was concluded, it made 
    inquiry and was given a rate of $2.15 per square metre that would be applicable 
    to the land it wished to lease.  Later in the day Pitt Air wrote to the Society 
    with respect to the changes discussed at the meeting and in so doing said:

After examining the new lease supplied by your office at that meeting, we 
    are prepared to enter into a new 30 year lease with the Airport Society under 
    the terms of the supplied lease and would like to proceed forthwith.  Further, 
    we are prepared to work diligently to conform to your requirements in preparation 
    and anticipation of our new agreement.

[6]

Pitt Air maintains that its letter to the Society constituted acceptance 
    of the Societys offer and that an agreement to lease the land was thereby 
    made.

[7]

Nothing of significance appears to have happened for the following 
    month or so.  The Society then wrote to Pitt Air on 21 October 2004.  It informed 
    Pitt Air that its letter should be considered a very preliminary discussion 
    and comment regarding the changes proposed.  It then suggested that a complete 
    redevelopment of the land was required for its best utilization and raised 
    various considerations.  The Society advised Pitt Air it was prepared to extend 
    the existing lease until 31 December 2004, to be renewed quarterly, until 
    the new lease document is in place.  Pitt Air did not respond so on 19 November 
    2004 the Society wrote to inform it that, if no plans for the changes were 
    given to the Society by 30 November 2004, it would take possession of the 
    land on 31 December 2004.  Pitt Air then engaged an architect but the plans 
    ultimately prepared were not in accordance with the Societys plan for the 
    airport.  An impasse developed which led to the Society purporting to terminate 
    Pitt Airs tenancy at the end of May 2005 and Pitt Air commencing this action.

[8]

Section 59(3) of the
Law and Equity Act,
R.S.B.C. 1996, 
    c. 253 provides:

59(3)                A contract respecting land or a 
    disposition of land is not enforceable unless

(a)        there is, in a writing signed by the 
    party to be charged or by that party's agent, both an indication that it has 
    been made and a reasonable indication of the subject matter,

(b)        the party to be charged has done an act, 
    or acquiesced in an act of the party alleging the contract or disposition, 
    that indicates that a contract or disposition not inconsistent with that alleged 
    has been made, or

(c)        the person alleging the contract or disposition 
    has, in reasonable reliance on it, so changed the person's position that an 
    inequitable result, having regard to both parties' interests, can be avoided 
    only by enforcing the contract or disposition.

[9]

The judge found that no agreement to lease the land had been made on 
    15 September 2004 so there was no contract to be enforced.  In particular 
    she found the complete absence of any identifying marks on the document containing 
    the standard form terms indicative of there having been no binding offer to 
    lease advanced at the meeting even though there is some conflict in the serially 
    filed affidavit material as to what was said at the meeting about the offer 
    being made.  She noted that the making of the offer for which Pitt Air contends 
    would have been at odds with the Societys practice of conveying written offers 
    to lease in the standard form of offer that it employed.  It would also have 
    been contrary to any offer to lease having been made without the approval 
    of the Societys board of directors.

[10]

I would say in addition that what is said to have been Pitt Airs acceptance 
    does not speak to accepting an offer that had been made.  Rather it appears 
    to be Pitt Airs advice that the standard terms it was given were satisfactory 
    such that it was prepared to enter into a 30 year lease with the Society 
    which it wished to proceed to do forthwith.  It is significant that Pitt 
    Air said it was prepared to work to conform to [the Societys] requirements 
    in preparation and anticipation of our new agreement.  I have difficulty 
    seeing how what Pitt Air said could in the circumstances have referred to 
    other than the Societys requirements for entering into a new long term lease 
    which, in its words, Pitt Air was anticipating, not concluding.

[11]

The judge attached importance to the fact that the Society was at the 
    time engaged in structuring a plan for the redevelopment of the airport such 
    that it was improbable that it would have been making, or perceived to be 
    making, any offer of a long term lease to Pitt Air without being satisfied 
    that Pitt Airs intended use of the land would conform to the plan.  She also 
    attached significance to the interaction of the parties in the latter part 
    of 2004 and 2005 as being inconsistent with an agreement to lease having been 
    made on 15 September 2004.

[12]

However, I am unable to see on what basis there could be said to have 
    been an enforceable agreement to lease in any event.  Section 59(3) of the
Act
provides that a contract respecting land, like a lease, 
    is not enforceable unless one of three conditions exists.  Here it is clear 
    that there was no writing signed by the Society, so s.s. (3)(a) can have no 
    application.  There could then be an enforceable agreement only if the Society 
    did some act or acquiesced in some act done by Pitt Air that indicates the 
    alleged lease agreement was made on 15 September 2004 (s.s. (3)(b)) or, if 
    in reasonably relying on the alleged lease agreement made on that day, Pitt 
    Air so changed its position that, having regard to the interests of both parties, 
    an inequitable result can be avoided only by enforcing the agreement (s.s. 
    (3)(c)).

[13]

The Society did nothing after receiving Pitt Airs letter of 15 September 
    2004 that could be said to amount to an act on its part or acquiescence in 
    some act done by Pitt Air that was indicative of a lease agreement being offered 
    and the offer accepted on that day.  To the contrary the Society wrote on 
    21 October 2004, before anything had happened, making it clear that, so far 
    as the Society was concerned, the parties were engaged in very preliminary 
    discussions and offering to extend the existing lease by two months.  And 
    Pitt Air did nothing in that period in reliance on a lease agreement having 
    been made that changed its position at all.  I do not consider either s.s. 
    (3)(b) or (3)(c) can have any application in the circumstances.

[14]

That being the case, it appears clear the action was suitable for disposition 
    on a summary trial.  The judge saw fit to resolve what she regarded as conflicting 
    evidence relating to discussions between the parties in favour of the Society 
    by considering the contents of the documentation exchanged and the common 
    ground to be found in the existent circumstances as she was entitled to do 
    in exercising her discretion to dispose of the matter summarily.  This Court 
    will not lightly interfere unless it can be shown that the discretion was 
    not exercised judicially or was exercised on some wrong principle:
Salem 
    v. Priority Building Services Ltd
.,
[2005] B.C.J. No. 2703.  
    The judge ordered cross-examination on the affidavits but found it added nothing 
    that altered her view.  It can be assumed that the evidence to be adduced 
    at a conventional trial would be the same as before the judge.  But even if 
    Pitt Air were to establish the facts it alleges, it would not alter the obstacle 
    raised by s. 59(3) of the
Act
to a finding that there was an 
    enforceable lease agreement made on 15 September 2004.  Clearly no such agreement 
    was made.

[15]

It is then for these reasons I would dismiss the appeal.

[16]

ROWLES, J.A.
: I agree.

[17]

MACKENZIE, J.A.
: I agree.

[18]

ROWLES, J.A.
: The appeal is dismissed.

The Honourable Mr. Justice Lowry


